Citation Nr: 1810127	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-04 939A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for residuals of tropical sprue, dysentery and Giardia.

3.  Entitlement to service connection for obesity.

4.  Entitlement to service connection for obstructive sleep apnea (OSA).

5.  Entitlement to service connection for erectile dysfunction (ED).

6.  Entitlement to service connection for hypertensive heart disease with hypertension.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1964 to July 1969.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, the Board remanded these matters.  In November 2017, a videoconference hearing was held before the undersigned; a transcript is in the record.  The record is now in the jurisdiction of the Columbia, South Carolina RO.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of service connection for OSA, ED, and hypertensive heart disease with hypertension are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action is required.  


FINDINGS OF FACT

1.  The Veteran is not shown to have had malaria in service or at any time since.  

2.  The Veteran is not shown to have any residuals of tropical sprue, dysentery and Giardia.
3.  The Veteran's obesity was not manifested in service, and of itself is not a disease or injury, and is not a compensable disability.


CONCLUSIONS OF LAW

1.  Service connection for malaria is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

2.  Service connection for residuals of tropical sprue, dysentery and giardia is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

3.  Service connection for obesity is not warranted.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by A February 2010 letter.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Veteran's service treatment records (STRs), and private and VA medical records have been secured.  He was not afforded VA examinations to ascertain the existence/etiology of malaria, residuals of tropical sprue, dysentery and Giardia or obesity.  As there is no evidence that he has (or during the pendency of the instant claim has had) any of the tropical diseases claimed (or residuals of such), and because obesity is not of itself a disease or injury, the low threshold standard for determining when an examination to secure a medical opinion is necessary is not met (see McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and an examination to obtain medical opinions in the matters is not necessary.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. 3.103(c)(2) requires that a VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the November 2017 hearing, the undersigned identified the issues, and advised the Veteran of what is needed to substantiate the claims.  A hearing deficiency is not alleged.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that he weighed 170 pounds when he entered service in October 1969, and on an annual examination in February 1966.  He was admitted to the 8th field hospital in May 1969 for a six week history of watery diarrhea without blood.  It was associated with abdominal cramps, bloating, weight loss, anorexia, weakness and fatigue.  A laboratory study showed Giardia.  The diagnoses were possible early tropical sprue and Giardiasis.  In a June 1969 report of medical history, the Veteran reported stomach trouble and a recent weight gain or loss.  He denied jaundice.  On June 1969 service separation examination, the Veteran's abdomen and viscera were normal on clinical evaluation.  He weighed 164 pounds.  The STRs contain no mention of malaria.

On March 1977 examination for the Reserves, the Veteran weighed 200 pounds.  His abdomen and viscera were normal on clinical evaluation. 
Private medical records show that in November 2002, the Veteran indicated that he wanted to lose weight.  He reported a severe case of dysentery, tropical sprue, malaria, and Giardia in Vietnam in 1969 with severe weight loss.  In October 2008, he was evaluated for bariatric surgery.  He stated that he began having trouble with his weight between the ages of 30-35.  He had gained 200 pounds over the past 20 years.  Examination found that he weighed 335 pounds.  In April 2009, he reported a 30-40 pound weight gain over the previous two years, which he attributed to poor diet and inactivity.  

At the hearing before the undersigned the Veteran testified that he was found to be obese in the 1980's.  His wife (who was a nurse-practitioner) testified that his diabetes was diagnosed in the early 1990's.  The Veteran described his manifestations and treatment in service (indicating that his treating internist had expressed that he might have malaria).  He acknowledged that he has never been tested for malaria.  He testified that his treatment in service included with prescribed Atabrine (which his wife indicated is an anti-malarial), such treatment is not reported in his STRs.  He testified that he had not had any manifestations of Giardia, tropical sprue, or dysentery recently.
	
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection there must be evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Malaria and residuals of tropical sprue, dysentery and Giardia

At the outset, the Board notes that these diseases are all considered tropical diseases which warrant a presumption of service connection if manifested in a veteran who (as here) served in a tropical climate and the disease was manifested to a compensable degree within a specified period of time postservice (or within the recognized incubation period of the disease).  38 U.S.C. § 1112(a)(2); 38 C.F.R. §§ 3.307(a)(4), 3.309(b).  Notably, these provisions have no applicability when the disease is not shown during the pendency of the claim.

The Veteran's STRs confirm he was hospitalized for symptoms including weight loss and weakness; was found to have Giardia; and was suspected to have  tropical sprue.  At separation from service it was noted that there were no residuals (and none have been clinically noted since, including on examination for Reserve service approximately eight years after discharge from active duty).  The Veteran has testified that he has not had any manifestations of the Giardia, tropical sprue, or dysentery any time recently.  The STRS do not show that he was found, or suspected, to have malaria.  Regarding his November 2017 hearing testimony that he was treated with Atabrine (which is not shown in STRs), conceding, strictly for purposes of this discussion that he indeed received Atabrine ( trade name for in service, such medication (a trade name for quinacrine hydrochloride) is not limited to treatment for malaria, as it is also prescribed for treatment of Giardia (which was diagnosed in service).  [See Dorland's Illustrated Medical Dictionary, 32nd Ed. (2012) at 1567.]  The Veteran acknowledged in hearing testimony that he has never been tested for malaria; therefore any prescribed medication in service would not have been for a clinically confirmed diagnosis of malaria.  In summary, the record show that the Veteran had Giardia (and likely dysentery and tropical sprue) in service, but does not show he had malaria is service. 

Regardless, service connection is limited to those cases where disease or injury in service has resulted in a current (shown during the pendency of the claim; see McClain v. Nicholson; 21 Vet. App. 319 (2007 chronic disability).  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The record does not show that the Veteran has received a diagnosis of any of these diseases (as an active process) during the pendency of the instant claim; nor is he shown to have had any manifestations attributed to such diseases during the pendency of the instant claim.  In essence, he has so acknowledged; he does not point to any current manifestations alleged to be symptoms or residuals of these diseases.  Without any evidence that the Veteran currently has disability due to residuals of tropical sprue, dysentery or Giardia or due to malaria, he has not met the threshold requirement for substantiating claims of service connection for such diseases.  As he has not presented valid claims of service connection for these disabilities, the appeals in the matters must be denied.

	Obesity 

The Veteran asserts that his obesity is secondary to his service-connected diabetes.  He testified that he was diagnosed with diabetes mellitus in the 1990's (and the clinical record shows a diagnosis of diabetes in 1996).  He acknowledged that he was told he was obese in the 1980's.  Regardless, obesity of itself is a manifestation and not a disease or injury; it is not of itself a compensable disability entity.  If it was shown to be due to/a manifestation of a compensable disability (here alleged to be diabetes), related functional impairment would be encompassed in the ratings assigned for his diabetes and its complications.  [Notably, there is also no evidence in the record suggesting that the Veteran's obesity arose in service; he was not obese on separation.]  The Veteran has not submitted any medical evidence supporting that his obesity is a disability entity due to disease or injury incurred or aggravated in service or caused or aggravated by a service connected disability, and has not presented a valid claim of service connection for obesity.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the appeal in this matter must be denied.


ORDER

Service connection for malaria, residuals of tropical sprue, dysentery and Giardia, and obesity is denied.


REMAND

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The Veteran was not provided pre-adjudication VCAA notice regarding his claim of service connection for OSA. However, at the hearing before the undersigned he was advised of what is necessary to substantiate his claim, and his testimony reflects awareness of what is needed.  The claim will be readjudicated by the AOJ on remand following the development sought (completing cure of the notice deficiency).

The Veteran seeks service connection for OSA.  A June 2013 sleep study found moderate sleep apnea.  The Veteran has not been afforded an examination to ascertain the etiology of his sleep apnea.

On March 2012 VA examination of the reproductive system, the Veteran stated that he had decreased ability to achieve an erection.  The examiner indicated that the Veteran did not have ED.  The Veteran testified at the November 2017 hearing that he was told that it was not surprising that he had ED given his medications.  He also stated a doctor has said the ED is related to his service-connected diabetes.  An examination to clarify whether or not the Veteran has ED and, if so, determine its etiology is necessary.

Regarding the Veteran's claim of service connection for hypertensive heart disease with hypertension, on March 2012 VA examination, the examiner opined that it was less likely as not that the Veteran's hypertension was due to or the result of a service-connected disability (diabetes).  It was noted that there was no evidence showing a permanent worsening of hypertensive control after diabetes was diagnosed.  Thereafter, a December 2015 rating decision granted service connection for ischemic heart disease.  

Accordingly, the case is REMANDED for the following :

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)


1.  The AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the likely etiology of his sleep apnea.  The entire record should be reviewed by the examiner in conjunction with the examination (in particular the examiner should note and address) the November 2017 hearing testimony in this matter by the Veteran's wife (who was a nurse-practitioner).  Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's sleep apnea was incurred in service or was caused or aggravated (the opinion must address the concept of aggravation) by a service-connected disability.  

The examiner should include rationale with all opinions.

2.  The AOJ should arrange for a VA genitourinary examination to determine the existence (and if so the etiology) of his claimed ED.  Any tests of studies indicated should be completed.  Based on review of the record and examination and interview of the Veteran, the examiner should state whether the Veteran has erectile dysfunction and, if so, provide an opinion as to whether it is at least as likely as not (a 50% or higher probability) that the Veteran's ED, was caused or aggravated (the opinion must address the concept of aggravation) by a service-connected disability (to include diabetes and ischemic heart disease).

The examiner should include rationale with all opinions.

3.  The AOJ should arrange for a VA cardiology examination to determine the etiology of hypertensive heart disease with hypertension.  Based on review of the record and examination and interview of the Veteran, the examiner should state whether it is at least as likely as not that the Veteran's hypertensive heart disease with hypertension is related to service or was caused or aggravated (the opinion must address the concept of aggravation) by a service-connected disability (to include the now service connected ischemic heart disease).

The examiner should include rationale with all opinions.

4.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


